DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 3/20/2021 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  8/14/2020,8/21/2019 and 3/20/2019 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 102
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 2, 5,6,10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanabe et al (2015/028270 A1).
Regarding claim 1, Tanabe et al discloses (refer to figures 1 and 8) an ophthalmic device (i.e., ophthalmologic apparatus 1 includes the optical system 100c; paragraph 0126,paragraph 0128) comprising: a light source (53) arranged to emit a fixation target light (“light” output from the LCD 53 of the fixation optical system 50 projected on the eye fundus Ef”;  paragraph 0134, figure 8), a reflecting face (“rotating mirror 23” of two dimensional scanning optical system 20” , paragraph 0120, figure 8) arranged to reflect scanning light emitted by an emission section  (“light source unit 11”;paragraph 0125, figure 8) and to scan the scanning light in a specific direction by changing orientation (paragraph 0125, figure 8), the emission section (11) being a source of the scanning light that is different to the light source (53); a concave mirror  (40) face disposed such that the scanning light reflected by the reflecting face (23)  is incident on an ocular fundus (Ef) of a subject's eye (E)  when the subject's eye (E)  is placed at a focal point (F) of the concave mirror (40)  during use of the ophthalmic device (paragraph 0136-0137, figure 8), the ophthalmic device  (1) being arranged such that, when the subject's eye is placed at the focal point of the concave mirror during use of the ophthalmic device and when the light source emits the fixation target light, the fixation target light and the scanning light are simultaneously incident on the ocular fundus  (Ef) (“the front image of the eye fundus Ef can be obtained , while a fixation target is being projected on the eye fundus Ef : paragraph 0137, figure 8) via different optical paths  (optical paths of the scanning optical system (20) an of the fixation optical system (50) are not 
Regarding claim 2, Tanabe et al discloses arranged such that, when the subject's eye (E) is placed at a focal point of the concave mirror (40) during use of the ophthalmic device and when the light source emits the fixation target light, the fixation target light and the scanning light are simultaneously incident on the ocular fundus via different optical paths both passing via the reflecting face, the concave mirror face (23) and the focal point, the ophthalmic device further comprising a controller (200b)  arranged to control emission of the target fixation light (paragraph 0119 , figures 6,7)  by the light source such that the fixation target light follows the predetermined optical path for fixing the gaze of the subject's eye.  
Regarding claim 5, Tanabe et al discloses arranged such that, when the subject's eye (E) is placed at the focal point of the concave mirror (40) during use of the ophthalmic device and when each light source emits fixation target light, the respective fixation target light and the scanning light are simultaneously incident on different locations on the ocular fundus via different optical paths both going via the concave mirror face and the focal point (paragraph 0112).  

Regarding claim , Tanabe et al discloses wherein the reflecting face is a first reflecting face, and wherein the ophthalmic device further comprises  a second reflecting face (beam splitter 39b) that is disposed at a first position separated from an optical pathway of the scanning light in a case in which the scanning light is emitted onto a peripheral region of the ocular fundus, and arranged to reflect fixation target light onto the ocular fundus along the predetermined optical path via the concave mirror face when the subject's eye is placed at the focal point of the concave mirror during use of the ophthalmic device (paragraph 0176, figure 13).  
Regarding claim 10, Tanabe et al discloses further comprising a second light source that is disposed at a first position separated from an optical pathway of the scanning light in a case in which the scanning light is emitted onto a peripheral region of the ocular fundus, and arranged to emit fixation target light onto the ocular fundus along a predetermined optical path via the concave mirror  (40) face when the subject's eye is placed at the focal point of the concave mirror during use of the ophthalmic device (figure 8).  
Regarding claim 13, Tanabe et al discloses arranged such that, when the subject's eye (E) is placed at the focal point of the concave mirror (40) during use of the ophthalmic device, the light source (53) is arranged to emit the fixation target (50) light such that the .   
Claim Rejections - 35 USC § 103
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (2015/028270 A1) in view of Toh(6,257,722 B1).
Regarding claim 3, depends on claim 2,  Tanabe et al discloses further comprising: at least one further light source (53) arranged such that, when the subject's eye (E) is placed at the focal point of the concave mirror during use of the ophthalmic device and when each of the at least one further light source (53) emits the fixation target light, the respective fixation target light and the scanning light are simultaneously incident on the ocular fundus via different optical paths both going via the concave mirror(40) face and the focal point, the optical path of the respective fixation target light not passing via the reflecting face, wherein the controller is arranged to select a light source from the light 
Tanabe et al discloses all of the claimed limitations except a range of orientation of the reflecting face, and a speed at which the orientation of the reflecting face changes.
  Toh discloses a range of orientation of the reflecting face, and a speed at which the orientation of the reflecting face changes (column 4, lines 65-66, column 5, lines 1-8, column 5, lines 53-65).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide controller with orientation reflecting face and a speed at which the orientation of the reflecting face changes in to the Tanabe et al an ophthalmic device for the purpose of increase the accuracy of measurement by speeding up alignment of the patient eye and the apparatus as taught by Toh (column 2, lines 1-3).
Regarding claim 4, depends on claim 2, Tanabe et al discloses further comprising:   at least one further light source (53) arranged such that, when the subject's eye (E) is placed at the focal point of the concave mirror during use of the ophthalmic device and when each of the at least one further light source emits the fixation target light, the respective fixation target light and the scanning light are simultaneously incident on the ocular fundus via different optical paths both going via the reflecting face, the concave mirror (40)  face and the focal point, wherein the controller is arranged to select a light source from the light sources and control emission of the fixation target light by the selected light source, based on information indicative of one of an orientation of the 
Tanabe et al discloses all of the claimed limitations except a range of orientation of the reflecting face, and a speed at which the orientation of the reflecting face changes.
  Toh discloses a range of orientation of the reflecting face, and a speed at which the orientation of the reflecting face changes (column 4, lines 65-66, column 5, lines 1-8, column 5, lines 53-65).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide controller with orientation reflecting face and a speed at which the orientation of the reflecting face changes in to the Tanabe et al an ophthalmic device for the purpose of increase the accuracy of measurement by speeding up alignment of the patient eye and the apparatus as taught by Toh (column 2, lines 1-3).
 Regarding claim 7,  depends on claim 1, Tanabe et al discloses wherein the reflecting face is a first reflecting face, and wherein the ophthalmic device further  a first position separated from an optical pathway of the scanning light in a case in which the scanning light is emitted onto a peripheral region of the ocular fundus, and arranged to reflect fixation target light onto the ocular fundus along the predetermined optical path via the concave mirror face when the subject's eye is placed at the focal point of the concave mirror(40)  during use of the ophthalmic device (figure 8).
Tanabe et al discloses all of the claimed limitations except comprises a second reflecting face.

It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a second reflecting surface in to the Tanabe et al an ophthalmic device for the purpose of increase the accuracy of measurement by speeding up alignment of the patient eye and the apparatus as taught by Toh (column 2, lines 1-3).
Allowable Subject Matter
6.  Claims 8,9,11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.    The following is a statement of reasons for the indication of allowable subject matter: wherein the reflecting face is a first reflecting face, wherein the ophthalmic device further comprises a second reflecting face that is disposed at a first position separated from an optical pathway of the scanning light in a case in which the scanning light is emitted onto a peripheral region of the ocular fundus, and arranged to reflect fixation target light onto the ocular fundus along the predetermined optical path via the concave mirror face when the subject's eye is placed at the focal point of the concave mirror during use of the ophthalmic device, and wherein the second reflecting face is movable between the first position and a second position, the second position being separated from an optical pathway of the scanning light in a case in which the scanning light is emitted onto a central region of the ocular fundus, the ophthalmic device further comprising: a moving mechanism arranged to move the second reflecting face between the first position and the second position, and  wherein the controller also is arranged to control the moving mechanism, and to control the light source that is arranged to emit .  
Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/8/2021